Title: From Benjamin Franklin to Chaumont, 2 June 1779
From: Franklin, Benjamin
To: Chaumont


Dear Friend
Passy, June 2. 1779
You stay long from us, and every body wishes your Return. The Paving in the Court is finished, and the Passage thro’ the Terras nearly so. Your Garden is in great Beauty, with Plenty of Green Peas & Cherries: Will you stay till they are all eaten?
Since my last, I received the following Paragraph in a letter from Holland; it is quoted from a Letter written at Amsterdam to my Correspondent at the Hague;
“Par le Courier de Mardi dernier, nous reçumes une Lettre de Messrs Sellonf. & Perronteau, nos Correspondants à Paris, avec Avis que Messrs. I. Cottin & fils & Jauge avoient offert de payer nos effets sur M. le R. de Ch. Mais comme nous avons profité de la première Occasion pour renvoyer les dits Effets & le Protest à nôtre Remettant, nous ne sommes pas à même de faire usage de leur Offre. Nous en sommes bien fachés; car quoique les sommes ne soient pas trés-importantes, le Credit des Americains & de leurs Amis en France en souffrira beaucoup. En attendant, nous communiquerons l’Offre de Messieurs Cottin & Jauge a nos Amis en Amerique, pour les tranquilliser sur le Sort des Lettres de Change qu’ils pourroient avoir remis posterieurement.—”
I had before written to my Correspondent that I was sure many of your Friends here would have paid the Bills in your Behalf if they had known of them.—
My Love to Ray, & believe me ever My Dear Friend, Yours most affectionately
B Franklin
